Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 05/26/2021 has been entered into this application. Claims 2 and 10 are cancelled.
Response to Arguments

Applicant’s arguments/remarks, (see pages 8-9), filed on 05/26/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter
Claims 1, 3-9 and 11 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the time lens unit comprises a beam combiner, a signal light path and a pump light path which are respectively located in two incident light paths of the beam combiner, and an idler light path located in an emergent light path of the beam combiner; the signal light path comprises a first attenuator, a first polarization controller and a first dispersion medium which are arranged in sequence along the signal light path; the pump light path comprises a pump source, a second 
As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein Step II specifically comprises: adjusting the power of the signal light by using a first attenuator to enable the signal light to satisfy an intensity condition of occurrence of four-wave mixing; adjusting the polarization directions of the signal light and the pump light by using a first polarization controller and a second polarization controller respectively to enable the signal light and the pump light to satisfy 


Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art high-resolution real-time time-frequency domain measuring device/method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886